Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the system claims 1-10, it is unclear whether applicant is claiming an article—ie, the optical fiber product itself—or a system—ie, apparatus-- to make the article.  For instance, claims 1-3 appear to be directed to the article itself, while claims 4 and 6 set forth structural limitations of the apparatus to make the article.  Clarification is required as to exactly what “system” is being recited—article or apparatus.  For the purposes of examination, article claims will be examined as such, whereas claims that recite structural apparatus to make the product will be given weight as if an apparatus was being claimed.  However, as just noted, applicant needs to clarify exactly what “system” is being claimed.  Whichever invention applicant desires to claim, the system claims need to be directed to that particular invention.  Ie, if it is an article, then the claims should recite structural limitations of the article and not limitations of the apparatus employed to make the article.  The converse would be true if it is the apparatus being claimed, although obviously article limitations would still be recited in the claims.  For instance, as instant claim 1 is currently drafted, it would be considered to be an article claim, not an apparatus claim.  However, instant claim 4 adds manufacturing apparatus structure—ie, the needle-- and this renders the statutory class of invention uncertain.  Claim 4, line 3, “is” should be changed to –are--.  In claim 11, the word “positioning” at lines 2, 4 and 6 should not be capitalized” 
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo et al 4,595,793 (see col. 4, line 44 through col. 6, line 47; 22, 31, 34 and 40 in Figs. 1 and 2; Fig. 6) in view of Okada et al 2010/0247045 (see 5, 7 and 9 in Fig. 1).
Arroyo et al (see Figs. 1 and 6) discloses the basic claimed system—ie, product and/or apparatus-- and method for conveying optical fibers within tubing comprising optical fibers (22) within braided yarn rovings (31) of a first inner diameter, a braided layer (34) encompassing the rovings and including a second inner diameter and a thermoplastic layer (40) encompassing the braided layer and having a third inner diameter, the product being assembled so that the positioning steps of instant claim 11 are met.  Essentially, the primary reference lacks a showing of employing a gel to be embedded within the first inner diameter of the braided yarn rovings and the second inner diameter of the braided layer.  Okada et al discloses an optical fiber loose tube formation wherein gel is injected into a needle through which the optical fibers pass—see optical fiber 5, gel 7 and needle 9 in Figure 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system and method of the primary reference by using a gel as taught by Okada et al to ensure that the optical fibers are thermally insulated and lubricated as is conventional in the art.  It is further submitted that the combination of Okada et al with Arroyo et al would have rendered the aspect of embedding all the layers beneath the outer thermoplastic layer with gel as obvious since these layers would have been produced/positioned prior to the product reaching the 
3.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional art cited on the 892 is cited as of interest to show the general state of the art of optical fiber cable making.  
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742